DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 8/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a ”facestock” in paragraphs 00043 and 00046 and “label” elsewhere in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/245373, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner notes that said prior-filed application does not provide support for the at least the limitation recited in at least current claim 1 reciting that the adhesive retention force to the article is greater than the facestock shrink force.

Claim Objections
Claim 1 is objected to because of the following informalities: for clarity, the Examiner requests that the claim be amended to recite the following:
“...latex of 2-ethylhexyl acrylate, other alkyl acrylates selected from the group consisting of methyl acrylate, methyl methacrylate, and mixtures thereof, and at least one unsaturated carboxylic acid[[,]]; .
Appropriate correction is required.

Claim 2 is objected to because of the following informalities: the claim should be amended to recite “...facestocks [[is]]are selected from...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that the claim initially recites “other alkyl acrylates” (as opposed to methacrylates), while later on the claim recites that the “other acrylates” comprises a methacrylate...specifically, methylmethacrylate.

Regarding claim 1, it is unclear specifically, and unambiguously what the Applicant is claiming as the invention given that it is unclear what is, and what is not, being recited as comprising the copolymer latex.  For example, it is unclear what the relationship is between the recited styrene and the recited unsaturated carboxylic acid, and further whether the recited tackifiers are a part of the copolymer or simply the latex, or some other interpretation(s).  See the objection to claim 1 set forth above.

Regarding claim 9, it is unclear from the claim limitations what the Applicant is claiming as the invention given it is unclear if the article has the recited shrink force, or if the claim is reiterating that the facestock has the recited shrink force as the specification foes not appear to indicate a shrink for the recited “plastic, glass, carboard, or metal article.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (US 2001/0003765 A1) in view of in view of Kong (CA 2588444 A1) .

Regarding claim(s) 1-2 and 4-8, Mallya teaches a label comprising a biaxially oriented polypropylene face stock (face layer, olefin polymer facestock, current claim 2 and 4-5) and pressure-sensitive adhesive (PSA) (facestock/adhesive construction) laminated to polyester film (adhesive layer adhered to a plastic article) (para 0013 and 0071), which said PSA comprising an acrylic PSA emulsion polymer compositions (latex, homogenous dispersion) (para 0020, 0023) comprising acrylic PSA emulsion polymer(s) comprising at least one alkyl acrylate having four alkyl carbon atoms such as, inter alia, 2-ethylhexyl acrylate; at least one partially soluble comonomer such as, inter alia, methyl acrylate (other acrylates); and at least one polar monomer such as, acrylic acid (unsaturated carboxylic acid); and formed in the presence of a mixture of nonionic and anionic surfactants (para 0022-0023).  
Mallya also teaches that the acrylic emulsion polymers comprises other comonomers such as, inter alia, styrene (para 0049-0050), and further comprises tackifiers (para 0054).

Mallya is silent to the disclosed tackifiers comprising a mixture of hydrogenated rosin and tall oil esters.

However, Kong teaches tackifiers useful in adhesives comprising acrylic polymers, which said tackifiers comprise a mixture of, inter alia, tall oil and hydrogenated rosin esters (paragraph bridging pages 6-7).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the tackifiers of Kong in the PSAs of Mallya based on the tackifying properties required of the prior art’s intended application as in the present invention.

Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Therefore, it is reasonable to conclude that, given that the recited caustic solution(s) are not a part of the claimed invention, the combination of the prior art teaches or renders obvious all the limitations of the presently claimed invention as set forth above; and thus the combination of the prior art disclosures would demonstrate the presently claimed adhesive retention force and the shrink force presently claimed in the presence of the presently claimed caustic solution(s) (current claims 6-8).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (US 2001/0003765 A1) in view of Kong (CA 2588444 A1) and in further view of Terada et al. (US 2010/0313667 A1).

Regarding claim(s) 3, Mallya teaches a label comprising a biaxially oriented polypropylene face stock and PSA as in the rejection of claim 1 set forth above.

However, Terada teaches a PSA sheet comprising a PSA layer (3) on a base film (1) comprising base material (1a) such as, inter alia, polypropylene, wherein said base material (1a) is a biaxially oriented multilayer film (para 0034-0036)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ a multilayer film for the face stock of Mallya based on the layered structure and/or overall thickness of the label required of the prior art’s intended application as in the present invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (US 2001/0003765 A1) in view of Kong (CA 2588444 A1) and in further view of Babu et al. (US 5298708).

Regarding claim(s) 9, Mallya teaches the label comprising the face stock and the PSA laminated to the polyester film as in the rejection of claim 1 set forth above.

Mallya does not specify that the polyester film is polyethylene terephthalate (PET).

However, Babu teaches a polymeric backing (12) formed from heat-resistant PET (column 4, lines 1-7).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ PET for the material forming the presently claimed article towards providing heat-resistance to the label/labeled article as on the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/2/2022